Citation Nr: 0413189	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-19 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for vertigo. 

2.  Entitlement to service connection for damaged eardrums.

3.  Entitlement to an initial increased (compensable) 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1944 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part, denied service 
connection for vertigo and damaged eardrums, and granted 
service connection for bilateral hearing loss with a 
noncompensable evaluation.  The veteran expressed 
disagreement with the rating decision.


FINDINGS OF FACT

1.  The veteran's vertigo is not shown to be related to 
service or any incident thereof.

2.  The veteran does not currently have a disability 
manifested by damaged eardrums. 

3.  The veteran has level II hearing in the right ear and 
level IV hearing in the left ear on VA audiological 
evaluation in October 2002.

4.  The veteran has level III hearing in the right ear and 
level I hearing in the left ear on VA audiological 
examination in October 2003.





CONCLUSIONS OF LAW

1. Vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2. Damaged eardrums were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

3.  The criteria for a compensable rating for bilateral 
hearing loss are not met for any period during the appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
rating decision in November 2002, a statement of the case 
(SOC) dated in June 2003, a supplemental statement of the 
case (SSOC) dated in November 2003 and a letter regarding the 
VCAA in September 2002, the veteran was provided with the 
applicable law and regulations and given adequate notice as 
to the evidence needed to substantiate his claims and the 
evidence not of record that is necessary.  The September 2002 
letter advised the veteran that VA would attempt to obtain 
records of private medical treatment if the veteran 
identified the treatment and provided authorization to do so.

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
September 2002 VCAA letter specifically asked the veteran to 
tell the RO if he knew of any additional evidence he would 
like considered.  This request of the veteran implicitly 
included a request that if he had any pertinent information, 
he should submit it.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has taken all appropriate action to 
develop the veteran's claim.  The Board also notes that in 
this case the veteran was provided notice of the VCAA prior 
to the initial unfavorable RO decision.  Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already indicated above, the veteran was 
afforded numerous opportunities to submit additional 
evidence.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
or submit any and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Factual Background

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of vertigo or damaged to 
either eardrum.  

Medical treatment records from Mayo Clinic dated from June 
1966 to January 1996 reveal that the veteran was treated for 
complaints of dizziness since 1966.  A June 1996 treatment 
record indicated that the veteran experienced an attack of 
vertigo, nausea, tinnitus and fullness and hearing loss in 
the right ear in June 1963 while driving in his car.  He 
reported intermittent attacks of vertigo since that time.  In 
a January 1996 treatment record the veteran complained of a 
sudden onset of vertigo and near syncopal episode while 
playing the piano.  Examination of the ears revealed that the 
tympanic membranes were intact, bilaterally, no pathology.  
The impression was dizziness, suspected multi-factorial.  The 
condition was not felt to be Meniere's disease and was 
suspected to be some slight peripheral vestibular disorder.         

The veteran underwent a VA audiological examination in 
October 2002.  He reported that that during service he was 
gunner on a ship and that he was involved in active combat.  
He currently complained that he had difficulty understanding 
voices, particularly female voices.  Otoscopic examination 
was normal.

Audiometric testing revealed pure tone thresholds at 1000, 
2000, 3000 and 4000 Hertz of 30, 55, 60, and 70, respectively 
in the right ear with an average of 54 and of 30, 45, 55, and 
60, respectively, in the left ear with an average of 48.  
Word discrimination was 84 percent in the right ear and 74 
percent in the left ear.  The diagnosis was moderate to 
severe sensorineural hearing loss, bilaterally.  

The veteran testified at an August 2003 hearing before a RO 
decision review officer that he was a gunner during the WWII 
and was involved in battles.  He stated that he was exposed 
to significant noise as a gunner and that he has experienced 
increased hearing loss over the years.  He also reported that 
he was currently on medication for what he believed was a 
diagnosis of Meniere's disease.

The veteran underwent a VA audiological examination in 
October 2003.  The examiner noted a progression of the 
veteran's hearing loss.  Otoscopic examination continued to 
be normal.  The examiner noted that in talking to the veteran 
and in reviewing his files, he in fact should not carry a 
diagnosis of Meniere's disease.  It was stated that the 
veteran, however, did have benign positional vertigo that was 
exacerbated by turning his head to the left side.  The 
examiner felt that since the vertigo began following his 
discharge from the service in 1947, it was not likely that it 
was related to his time spent in the military.   

Audiometric testing revealed pure tone thresholds at 1000, 
2000, 3000 and 4000 Hertz of 40, 60, 75, and 75, respectively 
in the right ear with an average of 62 and of 15, 55, 65, and 
60, respectively, in the right ear with an average of 48.  
Word discrimination was 84 percent in the right ear and 94 
percent in the left ear.    

Service Connection

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may also be granted where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has the condition.  38 
C.F.R. § 3.303(b).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

As a preliminary matter, the Board notes that although the 
veteran received an American Theater Campaign Medal, an 
Asiatic-Pacific Campaign Medal, and a World War II Victory 
Ribbon, he does not allege that his vertigo or damaged 
eardrums were incurred during combat, and, therefore, 38 
U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a 
veteran who engaged in combat with the enemy, is not for 
application.

Vertigo

In this case, there is no competent evidence linking vertigo 
to service.  In contrast, an October 2003 VA examiner 
specifically stated that it was not likely that the veteran's 
vertigo was service related.  The examiner's statement was 
based on a thorough review of the claims folder as well as a 
thorough examination of the veteran.  Thus, the Board must 
conclude that service connection for vertigo is not 
warranted.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions. Espiritu 2 Vet. 
App. 492, 494-95 (1992).  The medical evidence of record is 
of greater probative weight and these records do not show 
that the veteran suffers from vertigo as a result of his 
service.  

Damaged Eardrums

The veteran claims that he currently suffers damaged 
eardrums; however, the requirements for entitlement to 
service connection for such a disorder have not been met. 

The competent evidence of record does not demonstrate that 
the veteran has damaged eardrums or that he suffers from 
residuals of damaged eardrums.  There has been no diagnosis 
of damage to either eardrum nor any opinion linking any other 
abnormal ear pathology to prior damaged eardrum.  Current VA 
otoscopic examinations revealed normal findings.  

The Board once again acknowledges the statements by the 
veteran that his eardrums were damaged during service.  The 
veteran, however, as a layperson untrained in the field of 
medicine is not competent to offer an opinion which requires 
specialized medical knowledge.  Espiritu supra.

The preponderance of the evidence is against the claims.  As 
such, the veteran's claims for service connection for vertigo 
and damaged eardrums must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability. Francisco v. Brown, 7 
Vet. App. 55 (1994).

Governing regulations also provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations, as are all potentially applicable 
diagnostic codes, whether raised by the veteran or not.  See 
38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991). Frequently, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  However, in the case presently on appeal, the 
rating issue on appeal involves the propriety of an original 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the Board has assessed the level of 
disability from the date of initial application for service 
connection to the present, determining whether the level of 
impairment warrants different disability ratings at different 
times over the life of the claim - a practice known as 
"staged rating."

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under these criteria, the degree of disability for bilateral 
service-connected defective hearing is ascertained by the 
application of the rating schedule which establishes 11 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for pronounced deafness).  
Codes 6100 through 6110.

The results of the audiometric tests conducted by the VA in 
October 2002 and October 2003 fail to demonstrate that a 
compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss.

The veteran's October 2002 VA audiological evaluation 
revealed an average puretone threshold hearing level of 54 dB 
for the right ear, with a speech discrimination score of 84 
percent. An average puretone threshold hearing level of 48 dB 
with a speech discrimination score of 74 percent was reported 
for the left ear. Application of these scores to table VI in 
the rating schedule results in a designation of "II" for the 
right ear and a designation of "IV" for the left ear under DC 
6100.  When applied to table VII, this results in a 
noncompensable (0 percent) evaluation.

The veteran's October 2003 VA audiological evaluation 
revealed an average puretone threshold hearing level of 62 dB 
for the right ear, with a speech discrimination score of 84 
percent. An average puretone threshold hearing level of 48 dB 
with a speech discrimination score of 94 percent was reported 
for the left ear. Application of these scores to table VI 
results in a designation of "III" for the right ear and a 
designation of "I" for the left ear under DC 6100.  When 
applied to Table VII, this results in a noncompensable (0 
percent) evaluation.

The Board has also considered section 4.86(a). However, given 
that the evidence does not reflect puretone thresholds of 55 
dB or more at 1000, 2000, 3000, and 4000 Hertz, consideration 
of Table VIa is not warranted. Consideration of section 
4.86(b) is also not warranted, given that the evidence does 
not reflect a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz and a puretone threshold of 70 dB or more 
at 2000 Hertz.

Private audiometric examination results of January 1996 
predate the effective date of the service connection grant 
and, therefore, do not present a basis for a compensable 
evaluation.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected hearing 
disability, as the United States Court of Appeals for 
Veterans Claims indicated can be done in this type of case.  
The currently assigned noncompensable rating was granted, 
effective from the date of service connection.  Upon 
reviewing the longitudinal record in this case, the Board 
finds that at no time during the appeal period has the 
veteran's disability met the criteria for a compensable 
rating.

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a higher evaluation, at any stage in the rating period on 
appeal, on an extra-schedular basis.  In this regard, the 
veteran has not been hospitalized for this disability during 
the appeal period.  In the absence of evidence of the need 
for frequent hospitalization or marked interference with 
employment, referral of the case for consideration of an 
extraschedular rating is not in order.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Service connection for vertigo is denied.

Service connection for damaged eardrums is denied.

The claim for an evaluation in excess of an initial 
noncompensable rating for bilateral hearing loss is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



